Ellington, Judge.
In Nash v. State, 271 Ga. 281 (519 SE2d 893) (1999), the decision of this Court in Nash v. State, 233 Ga. App. 75 (503 SE2d 23) (1998), was affirmed in part, reversed in part, and remanded to the trial court with directions. Accordingly, the portion of our decision which was reversed and remanded by the decision of the Supreme Court is hereby vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed in part and remanded in part.


Johnson, C. J., McMurray, P. J., Pope, P. J., Andrews, P. J., Blackburn, P. J., Smith and Eldridge, JJ., concur.